J-S49005-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  :     IN THE SUPERIOR COURT OF
                                                  :          PENNSYLVANIA
                                                  :
                v.                                :
                                                  :
                                                  :
    JOSEPH GARCIA                                 :
                                                  :
                       Appellant                  :     No. 487 WDA 2020

          Appeal from the Judgment of Sentence Entered March 13, 2020
      In the Court of Common Pleas of Crawford County Criminal Division at
                        No(s): CP-20-CR-0000607-2014


BEFORE:      OLSON, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY OLSON, J.:                                      FILED JANUARY 25, 2021

        Appellant, Joseph Garcia, appeals from the March 13, 2020 judgment of

sentence entered in the Criminal Division of the Court of Common Pleas of

Crawford County that imposed an aggregate punishment of nine to 60 months’

incarceration following revocation of Appellant’s probationary sentence. In

addition, Appellant’s attorney, Emily M. Merski, Esq. (“Attorney Merski”), filed

an Anders brief1 and a petition to withdraw. We grant counsel’s petition to

withdraw and affirm the judgment of sentence.

        The facts and procedural history of this case are as follows. On March

12,     2015,   Appellant    entered     guilty       pleas    to   charges   of   indecent
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1Anders v. California, 386 U.S. 738 (1967); see also Commonwealth v.
Santiago, 978 A.2d 349 (Pa. 2009) and Commonwealth v. McClendon,
434 A.2d 1185 (Pa. 1981).
J-S49005-20



assault – person less than 13 years of age (18 Pa.C.S.A. § 3126(a)(7)) and

corruption of minors (18 Pa.C.S.A. § Pa.C.S.A. § 6301(a)(1)(i)).             On

September 11, 2015, after Appellant entered his guilty pleas, the trial court

directed Appellant to serve 24 to 48 months’ incarceration for indecent

assault, followed by three years’ probation. In addition, the court ordered

Appellant to serve five years’ probation for corruption of minors to run

consecutive to his three-year probationary sentence for indecent assault.

Finally, the court found that Appellant met the criteria to be deemed a sexually

violent predator (SVP). See 42 Pa.C.S.A. §§ 9799.10 et seq.

        After Appellant served the maximum period of incarceration for his

indecent assault conviction, he commenced service of his probationary

sentences.     On October 18, 2019, the Crawford County Adult Probation

Department filed a notice of alleged violations. The department alleged that

Appellant had direct, unsupervised contact with two minor children who stayed

overnight at his residence on September 20 and 21, 2019. According to the

department, this conduct violated the terms of Appellant’s probationary

counseling program, resulted in his unsuccessful discharge from sex-offender

therapy, and breached restrictions imposed by his SVP status.

        Following a Gagnon I2 hearing, the trial court found probable cause to

believe that Appellant violated the terms of his supervision. Thereafter, at the

conclusion of a Gagnon II hearing convened on December 17, 2019,

____________________________________________


2   Gagnon v. Scarpelli, 411 U.S. 778 (1973).

                                           -2-
J-S49005-20



Appellant admitted the violations.         Unsatisfied by the fact that Appellant’s

explanations of the violations did not align with the facts alleged by the

department, the court scheduled a supplemental hearing on January 24, 2020

to hear and consider additional testimony regarding the allegations set forth

in the department’s notice.

        On March 13, 2020, the trial court conducted a dispositional hearing

during which it revoked Appellant’s probation.            Consequently, the court

re-sentenced Appellant to serve an aggregate term of 15 to 96 months in

prison.3 Appellant did not orally request the court to reconsider his sentence

at the March 13, 2020 hearing, nor did he file a post-sentence motion seeking

modification of his sentence. This timely appeal followed.4

        Attorney Merski filed an Anders brief and a petition to withdraw as

Appellant’s counsel. Counsel’s Anders brief raised an issue challenging the

discretionary aspects of Appellant’s revocation sentence, alleging that the

court abused its discretion in imposing a punishment that is manifestly

excessive, unreasonable, and inconsistent with the objectives of the

sentencing code.       Preliminarily, we address Attorney Merski’s petition to



____________________________________________


3  Specifically, the court ordered Appellant to serve six to 36 months’
incarceration for indecent assault. In addition, the court ordered Appellant to
serve nine to 60 months’ incarceration for corruption of minors, consecutive
to the newly-imposed sentence for indecent assault. Appellant received six
months’ credit for time served.

4   Both Appellant and the trial court complied with Pa.R.A.P. 1925.

                                           -3-
J-S49005-20



withdraw and the accompanying Anders brief, both alleging this appeal is

frivolous.

      “When presented with an Anders brief, this Court may not review the

merits of the underlying issues without first passing on the request to

withdraw.”    Commonwealth v. Daniels, 999 A.2d 590, 593 (Pa. Super.

2010) (citation omitted). In order to withdraw pursuant to Anders, counsel

must: (1) petition the court for leave to withdraw, stating that after making

a conscientious examination of the record it has been determined that the

appeal would be frivolous; (2) file a brief referring to anything that might

arguably support the appeal, but which does not resemble a “no merit” letter

or amicus curiae brief; and, (3) furnish a copy of the brief to defendant and

advise him [by letter] of his right to retain new counsel, proceed pro se or

raise any additional points that he deems worthy of the court's attention.

Commonwealth v. Millisock, 873 A.2d 748, 751 (Pa. Super. 2005).

Counsel seeking to withdraw must attach to their petitions a copy of the letter

advising their clients of the aforementioned rights.    See id. at 752.     An

Anders brief “must [meet] the requirements established by our Supreme

Court in Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).”

Commonwealth v. Harden, 103 A.3d 107, 110 (Pa. Super. 2014) (parallel

citation omitted). Specifically, counsel’s Anders brief must comply with the

following requisites:

      (1) provide a summary of the procedural history and facts, with
      citations to the record;


                                     -4-
J-S49005-20


       (2) refer to anything in the record that counsel believes arguably
       supports the appeal;

       (3) set forth counsel’s conclusion that the appeal is frivolous; and

       (4) state counsel’s reasons for concluding that the appeal is
       frivolous. Counsel should articulate the relevant facts of record,
       controlling case law, and/or statutes on point that have led to the
       conclusion that the appeal is frivolous.

Id. (citation omitted). “Once counsel has satisfied the above requirements, it

is then this Court’s duty to conduct its own review of the trial court’s

proceedings and render an independent judgment as to whether the appeal

is, in fact, wholly frivolous.” Commonwealth v. Goodwin, 928 A.2d 287,

291 (Pa. Super. 2007) (en banc) (citation and internal quotation marks

omitted).

       Instantly, Attorney Merski satisfied the technical requirements of

Anders and Santiago. In her Anders brief, counsel identified the pertinent

factual and procedural history and made reference to the facts and

proceedings of record. Counsel raises a claim challenging the discretionary

aspects of Appellant’s revocation sentence that could arguably support an

appeal but, ultimately, counsel concludes the appeal is frivolous. Counsel also

attached to her petition a letter to Appellant that fulfills the notice

requirements of Millisock.5 Appellant has not filed a response to counsel’s

letter, the Anders brief, or the petition to withdraw. Accordingly, we proceed

____________________________________________


5 Our review of the record confirms that Attorney Merski forwarded copies of
the Millisock letter, the Anders brief, and her petition to withdraw to
Appellant.


                                           -5-
J-S49005-20



to conduct an independent review of the record to determine whether the

appeal is wholly frivolous.

       In her Anders brief, counsel raises the following issue on Appellant’s

behalf:

       1.     Whether the sentencing court abused its discretion when
              re-sentencing [Appellant] such that the [new] sentence is
              manifestly excessive, unreasonable and inconsistent with
              the objectives of the sentencing [code]?

Anders Brief at 4 (cleaned up; block capitalization omitted). This issue

raises a challenge to the discretionary aspects of Appellant’s revocation

sentence.6


       An appellant wishing to appeal the discretionary aspects of a
       probation-revocation sentence has no absolute right to do so but,
       rather, must petition this Court for permission to do so. Before
       this Court can address such a discretionary challenge, an appellant
       must invoke this Court's jurisdiction by establishing that (1) the
       appeal was timely filed; (2) the challenge was properly preserved
       by objecting during the revocation sentencing or in a
       post-sentence motion; (3) his or her brief includes a concise
       statement of the reasons relied upon for allowance of appeal of
       the discretionary aspects of the sentence pursuant to Pa.R.A.P.
____________________________________________


6 Counsel’s Anders brief omitted a copy of the Pa.R.A.P. 1925(b) statement.
See Pa.R.A.P 2111(d) (a copy of the Pa.R.A.P. 1925(b) statement filed with
trial court shall be appended to Appellant’s brief; if the trial court has not
entered an order directing the filing of such statement, briefs shall contain an
averment that no order to file Rule 1925(b) statement was entered). This
omission has not significantly impeded appellate review. Moreover, whenever
an issue, which is otherwise waived on appeal, is raised in the context of an
Anders brief, we will consider the issue to determine its merit.
Commonwealth v. Hernandez, 783 A.2d 784, 787 (Pa. Super. 2001)
(holding that Anders requires the review of issues otherwise waived on
appeal).


                                           -6-
J-S49005-20


      2119(f); and (4) the concise statement raises a substantial
      question that the sentence is inappropriate under the Sentencing
      Code.

Commonwealth v. Starr, 234 A.3d 755, 759 (Pa. Super. 2020) (internal

citations and quotations omitted).

      Appellant timely filed a notice of appeal and included a Rule 2119(f)

concise statement in the Anders brief. Appellant has not, however, preserved

his discretionary sentencing challenge by seeking modification of his sentence

orally before the court or by timely filing a post-sentence motion challenging

the excessiveness of the sentence. Thus, Appellant has not validly invoked

the jurisdiction of this Court to consider his discretionary sentencing challenge.

      Even if we move past Appellant’s failure to preserve his discretionary

sentencing challenge before the trial court and examine whether Appellant has

presented a substantial question for our review, we would conclude that

Appellant has fallen short on this prerequisite as well. In his Rule 2119(f)

statement, Appellant baldly asserts that the trial court imposed an excessive

sentence in violation of 42 Pa.C.S.A. § 9721.      Here, Appellant’s aggregate

sentence of 15 to 96 months’ incarceration consisted of a six-to-36 month

sentence for indecent assault followed consecutively by a sentence of

nine-to-60 months’ incarceration for corruption of minors. It is well-settled,

however, that a bald claim of excessiveness, even due to the consecutive

nature of a sentence, does not ordinarily raise a substantial question. See

Commonwealth v. Dodge, 77 A.3d 1263, 1270 (Pa. Super. 2013), appeal


                                      -7-
J-S49005-20


denied, 91 A.3d 161 (Pa. 2014); see also Commonwealth v. Moury, 992

A.2d 162, 171-172 (Pa. Super. 2010) (“The imposition of consecutive, rather

than concurrent, sentences may raise a substantial question in only the most

extreme circumstances, such as where the aggregate sentence is unduly

harsh, considering the nature of the crimes and the length of imprisonment.”).

      Finally, turning to the substantive merit of Appellant’s discretionary

sentencing challenge, it is immediately evident that any such claim is utterly

devoid of merit. We review Appellant's challenge to the discretionary aspects

of his sentence following the revocation of his probation using the following

standard.

      The imposition of sentence following the revocation of probation
      is vested within the sound discretion of the trial court, which,
      absent an abuse of that discretion, will not be disturbed on appeal.
      An abuse of discretion is more than an error in judgment - a
      sentencing court has not abused its discretion unless the record
      discloses that the judgment exercised was manifestly
      unreasonable, or the result of partiality, prejudice, bias or ill-will.

Commonwealth v. Simmons, 56 A.3d 1280, 1283-84 (Pa. Super. 2012).

      Because Appellant challenges a sentence imposed following revocation

of his probation, the sentencing guidelines do not apply and the proper focus

of appellate review looks to the provisions of the Sentencing Code found at 42

Pa.C.S.A. § 9721(b) and 42 Pa.C.S. § 9771(c).          See Commonwealth v.

Williams, 69 A.3d 735, 741 (Pa. Super. 2013); Commonwealth v.

Coolbaugh, 770 A.2d 788, 792 (Pa. Super. 2001). Section 9721(b) provides

in pertinent part as follows:


                                       -8-
J-S49005-20


      [T]he court shall follow the general principle that the sentence
      imposed should call for confinement that is consistent with the
      protection of the public, the gravity of the offense as it relates to
      the impact on the life of the victim and on the community, and
      the rehabilitative needs of the defendant.


42 Pa.C.S.A. § 9721(b).

      Section 9771(c) limits the range of sentencing alternatives available to

the revocation court when considering a sentence of total confinement. It

states in relevant part:

      (c) Limitation on sentence of total confinement.—The court shall
      not impose a sentence of total confinement upon revocation
      unless it finds that:

        (1) the defendant has been convicted of another crime; or

        (2) the conduct of the defendant indicates that it is likely that
        he will commit another crime if he is not imprisoned; or

        (3) such a sentence is essential to vindicate the authority of
        the court.

42 Pa.C.S.A. § 9771(c).

      Weighing these standards, and based upon our independent

review of the record, we are convinced that the trial court acted well

within the scope of its discretion when it imposed the revocation

sentence challenged herein. In its amended order of sentence, the trial

court noted:


      The [trial c]ourt believes the violation is significant when placed
      with[in] the backdrop of [Appellant’s record of child sexual assault
      convictions in 1983, 2003, and 2013], as well as his history in the
      case and other prior findings, but most importantly, based upon
      the fact that [Appellant], after being in programming for over a

                                      -9-
J-S49005-20


      year, did not seem to understand the impact of the situation or of
      the choices that he was making.

      This sentence is essential to vindicate the authority of the [c]ourt
      and to protect the community and those around [Appellant]. It is
      reached only after a careful [deliberative] process of the standard
      sentencing factors, as well as looking into the revocation rules and
      the [c]ourt has contemplated all the lesser levels of incarceration
      and believes that [Appellant’s] history, including the fact that he
      maxed out previously, all point to a state prison sentence being
      the only viable option in the case.

      The [c]ourt believes the length of the sentence is appropriate to
      note the significance of the issue and more importantly to give
      [Appellant] time to complete programming in an appropriate State
      Correctional Program for sex offenders. The [c]ourt did not
      believe imposing a probationary tail was appropriate as the
      supervision should occur at a parole level with any violations in
      the future arising through the parole violation process.

Amended Order, 3/19/20, at 2 para. 5-7 (paragraph numbering omitted).

      There is ample and undisputed evidence in the record to support

the trial court’s decision to impose a revocation sentence consisting of

total confinement, as it did. Accordingly, because the record supports

Attorney Merski’s assessment that Appellant’s appeal is wholly frivolous,

and because our independent review of the record reveals no additional,

non-frivolous claims, we grant counsel’s petition to withdraw and affirm

the judgment of sentence.


      Judgment of sentence affirmed. Petition to withdraw granted.




                                     - 10 -
J-S49005-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/25/2021




                          - 11 -